Citation Nr: 1450093	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  13-16 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a bilateral foot disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 1955.  He had a prior period of reserve service lasting one year, 10 months, and 10 days, which was shown to include a period of active duty from July 1952 to August 1952.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  While the Veteran asserted that he complained of bilateral foot pain during his active service entrance examination in October 1953, the evidence of record shows that a bilateral foot disorder was not noted on clinical examination at the time of service entrance.

2.  Clear and unmistakable evidence does not demonstrate that a bilateral foot disorder existed at the time of the Veteran's entrance into active military service in October 1953.

3.  Evidence of record does not show that the Veteran's currently diagnosed bilateral foot disorder was present in service or was casually related to any period of active military service.



CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim for entitlement to service connection for a bilateral foot disorder herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

The RO's February 2012 letter, provided before the initial adjudication of the service connection claim on appeal in July 2012, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, service personnel records, available VA treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In a May 2012 memorandum, VA detailed its attempts to obtain the Veteran's VA treatment records dated from January 1975 to December 2011 from Iowa City VA Medical Center, concluding that the VA treatment records were not available for review.  In making a formal finding regarding the unavailability of these records, the RO noted that all efforts to obtain the information had been exhausted and that any further efforts to obtain the information would be futile.  In a May 2012 letter, the RO informed the Veteran that those VA treatment records were not available.  Available VA treatment records dated from 2006 to 2012 were uploaded to Virtual VA. 

The Veteran was also provided with a March 2012 VA examination and October 2012 VA medical opinion in conjunction with the claim on appeal to determine the nature and etiology of his claimed bilateral foot disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found the March 2012 VA medical examination with March 2012 VA addendum medical opinion are adequate, as each was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

In October 2011, the Veteran filed a claim seeking entitlement to service connection for a bilateral foot disorder, claimed as polio feet.  In a July 2012 rating decision, the RO denied service connection for pes cavus, claimed as bilateral polio feet.  In July 2012, the Veteran filed a timely notice of disagreement with the denial of service connection.  In May 2013, the RO issued a statement of the case, and the Veteran perfected an appeal in June 2013.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

As defined by statute and regulation, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA generally means full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 38 U.S.C.A. §§ 316, 502, 503, 504, or 505 (West 2002). 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2014).  Only such conditions as are recorded in examination reports are considered as noted.  Id.  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability both preexisted and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In multiple written statements of record and during the September 2014 Board videoconference hearing, the Veteran and his representative contended that his current bilateral foot disorder, claimed as polio feet, was aggravated during his active duty service.  He claimed that his foot disorder began in August 1952 during boot camp.  After being treated for polio during reserve service in August 1952, he was discharged and tried to find work before reenlisting in 1953.  He indicated that he complained of bilateral foot pain during his active service enlistment examination in 1953 but was told "to get good boots".  As part of the an airborne infantry regiment during active service, the Veteran reported that he completed numerous parachute jumps, as well as 25 mile forced marches.  He commented that his feet were in constant pain during his second period of active service, that he did not go to sick call due to harassment from his officers, and that he was eventually transferred into the mess hall as a cook.  He has asserted that his feet have hurt "all his life".  The Veteran indicated that he sought medical care for his feet after service discharge from a now retired podiatrist and was told by his current private podiatrist that he had "polio feet".

Reserve service treatment records contained a November 1951 examination report that revealed normal clinical evaluation findings of the feet.  Records showed that the Veteran was hospitalized from August 2, 1952, to August 16, 1952, for "poliomyelitis, anterior, acute, nonparalytic".  An August 1952 Clinical Record Cover Sheet reflected that the Veteran was on a short tour of active duty with an expiration date in August 1952.  Additional clinical records detailed that the Veteran had been in a reserve unit since December 1951 and on active duty for two weeks at Camp McCoy beginning on July 27, 1952.  His neurological examination during inpatient treatment was essentially negative except for neck, back, and hamstring tightness.  An August 1952 narrative summary showed that the Veteran had a slight amount of nuchal and back rigidity on admission with more marked back and neck rigidity two days after admission that gradually resolved.  The Veteran was given physiotherapy during his last week in the hospital for residual neck, back, and hamstring tightness, with the tightness resolving completely.  The Veteran was noted to leave the hospital with no clinically detectable residual of poliomyelitis.  

The Veteran's active service entrance and exit examination reports dated in September 1953 and October 1955 revealed normal clinical evaluation findings for his feet.  A June 1954 service treatment note detailed that the Veteran injured his "left foot ankle".  Radiological findings were negative at that time.  

Post-service private treatment records dated from 2008 to 2011 from J. F. H., DPM, reflected that the Veteran was a diabetic male having podiatric treatment since March 2008 for routine care of corns, callouses, and overgrown toenails.  The Veteran's ambulation was normal, with slight pronated gait in an October 2011 statement.  Records from this private treatment provider did not show any discussion or diagnosis of "polio feet".  

Available VA treatment records dated from 2006 to 2013 reflected a few complaints of bilateral foot pain, as well as showed the Veteran received diabetic foot care.  In December 2012, it was noted that the Veteran's foot pain was apparently not due to neuropathy, and might improve as his weight came down.

In a March 2012 VA examination report, the examiner listed a diagnosis of claw foot (pes cavus).  The Veteran reported that his feet hurt him once he was discharged from the hospitalization for polio treatment.  He indicated that he was told he did not have flat feet on entrance to active duty in 1953.  He complained that his foot pain increased after joining an airborne unit and that foot pain continued after service discharge.  It was noted that the Veteran had been overweight for his entire life, regularly used a cane for ambulation, and had constant foot pain increased with weight bearing that was alleviated by getting of his feet.  X-ray reports of each foot revealed degenerative changes.  After reviewing the evidence of record and examining the Veteran, the examiner opined that the Veteran's current foot disorder was "not caused by or a result of polio".  In the cited rationale, the examiner indicated that even though polio was listed a risk factor for pes cavus, that situation applied to nonweightbearing individuals with paralytic polio, not the type of polio or aseptic meningitis without any neurological deficits that the Veteran may have had in 1952.  It was noted that the Veteran did not have any neurological abnormalities aside from a stiff neck and back during polio treatment and that the Veteran's history was inconsistent with his service treatment records.  The examiner highlighted that the Veteran had normal physical examinations in 1953 and 1955 and that there was no sequela or residual from the viral illness the Veteran had in 1952.  

In an October 2012 VA medical opinion, the VA examiner who performed the March 2012 examination opined that the Veteran's bilateral foot disorder was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness".  In the cited rationale, the examiner indicated that there was no evidence of any nonunion calcaneous or talar fractures in the service treatment records.  It was noted that there were no reasons for the Veteran to have acquired pes cavus related to his time in service. 

Upon consideration of all of the evidence of record, the Board finds that clear and unmistakable evidence does not demonstrate that the Veteran's current bilateral foot disorder, diagnosed as pes cavus, existed prior to active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  While reserve service treatment records showed the Veteran was treated for poliomyelitis in August 1952, the records are void of any complaints, findings, or treatment for a bilateral foot disorder.  The Veteran's feet were then marked as normal at entry into active service in October 1953.  Thus, there is no clear and unmistakable evidence that the claimed bilateral foot disorder pre-existed his period of active military service that began in October 1953.  Consequently, the Board finds that the presumption of soundness at entry into service is not rebutted by the evidence of record.  Therefore, the outstanding question is whether there is a nexus between the Veteran's current bilateral foot disorder and events during any period of active service.

Service connection for a bilateral foot disorder on a direct basis is also not warranted.  Service treatment records clearly do not reflect findings or complaints of a bilateral foot disorder.  Post-service medical evidence of record first showed findings of a bilateral foot disorder in 2008, many decades after the Veteran's separation from active service in 1953.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  In addition, the record does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's bilateral foot disorder and his active military service.  The VA examiner in March and October 2012 specifically opined that the Veteran's current bilateral foot disorder was "not caused by or a result of polio" and was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness".  The examiner provided a complete rationale for the stated opinions, citing to a detailed review of the evidence of record. 

The Board considers the March 2012 VA examination and October 2012 VA medical opinion to be of great probative value in this appeal.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (finding that it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (noting that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, the Veteran has not presented any medical opinion that directly contradicts the conclusions reached by the VA examiner in March 2012 and October 2012.

The only evidence of record which relates the Veteran's bilateral foot disorder to his active military service is the statements made by the Veteran.  The Veteran's statements are competent evidence as to observable symptomatology, including bilateral foot pain.  See Barr, 21 Vet. App. at 307.  However, the statements that the Veteran's bilateral foot disorder was incurred during or aggravated as a result of active service draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's bilateral foot disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.

The Board acknowledges that the Veteran has reported that his private podiatrist, J. F. H., DPM, told him he had "polio feet".  However, records obtained from that private treatment provider did not show any discussion or diagnosis of "polio feet".  Although a layperson may be competent to report a contemporaneous diagnosis, a remote history of a medical opinion related by medical professionals is of limited, if any probative value.  See generally Jandreau, 492 F.3d at 1377.  The Board finds these statements, in the absence of any corroborative findings in the record, are of less probative value than the medical evidence indicating that the current bilateral foot disorder is unrelated to his active service.

The criteria to award entitlement to service connection for a bilateral foot disorder have not been established, either through medical or probative lay evidence.  Consequently, the Board finds that entitlement to service connection for a bilateral foot disorder is not warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral foot disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bilateral foot disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


